The findings that petitioner committed misconduct by driving agency vehicles unsafely, sleeping while on duty, and failing to report an arrest are supported by substantial evidence, including the testimony of petitioner’s coworkers and supervisors (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]). The penalty of termination of employment does not shock our sense of fairness (see Matter of Kocur v Erie County Water Auth., 9 AD3d 910, 911 [2004], lv denied 4 NY3d 703 [2005]; Matter of Malloch v Ballston Spa Cent. School Dist., 249 AD2d 797, 800 [1998], lv denied 92 NY2d 810 [1998]; Matter of Smith v Board of Educ. of City School Dist. of City of Kingston, 125 AD2d 813, 813 [1986]; Matter of Marsh v Hanley, 50 AD2d 687, 687-688 [1975]). Concur—Gonzalez, PJ., Tom, Sweeny, Catterson and Abdus-Salaam, JJ.